 


109 HR 4334 IH: Hurricane Wilma Taxpayer Relief Act of 2005
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4334 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Shaw (for himself, Mr. Foley, Ms. Ros-Lehtinen, Mr. Hastings of Florida, Mr. Lincoln Diaz-Balart of Florida, Mr. Mario Diaz-Balart of Florida, Mr. Wexler, Ms. Harris, Ms. Ginny Brown-Waite of Florida, Mr. Mack, Mr. Bilirakis, Mr. Miller of Florida, Ms. Wasserman Schultz, Ms. Corrine Brown of Florida, Mr. Crenshaw, Mr. Putnam, and Mr. Davis of Florida) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide emergency tax relief for persons affected by Hurricane Wilma. 
 
 
1.Short title, etc 
(a)Short TitleThis Act may be cited as the Hurricane Wilma Taxpayer Relief Act of 2005. 
(b)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title, etc 
Sec. 2. Hurricane Wilma disaster area 
Title I—Special rules for use of retirement funds for relief relating to Hurricane Wilma 
Sec. 101. Tax-favored withdrawals from retirement plans for relief relating to Hurricane Wilma 
Sec. 102. Recontributions of withdrawals for home purchases cancelled due to Hurricane Wilma 
Sec. 103. Loans from qualified plans for relief relating to Hurricane Wilma 
Sec. 104. Provisions relating to plan amendments 
Title II—Charitable giving incentives 
Sec. 201. Temporary suspension of limitations on charitable contributions 
Sec. 202. Increase in standard mileage rate for charitable use of vehicles 
Sec. 203. Mileage reimbursements to charitable volunteers excluded from gross income 
Title III—Additional tax relief provisions 
Sec. 301. Suspension of certain limitations on personal casualty losses 
Sec. 302. Extension of replacement period for nonrecognition of gain for property located in Hurricane Wilma disaster area 
Title IV—Emergency requirement 
Sec. 401. Emergency requirement  
2.Hurricane Wilma disaster areaFor purposes of this Act— 
(1)Hurricane Wilma disaster areaThe term Hurricane Wilma disaster area means an area with respect to which a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Wilma. 
(2)Core disaster areaThe term core disaster area means that portion of the Hurricane Wilma disaster area determined by the President to warrant individual or individual and public assistance from the Federal Government under such Act. 
ISpecial rules for use of retirement funds for relief relating to Hurricane Wilma 
101.Tax-favored withdrawals from retirement plans for relief relating to Hurricane Wilma 
(a)In generalSection 72(t) of the Internal Revenue Code of 1986 shall not apply to any qualified Hurricane Wilma distribution. 
(b)Aggregate dollar limitation 
(1)In generalFor purposes of this section, the aggregate amount of distributions received by an individual which may be treated as qualified Hurricane Wilma distributions for any taxable year shall not exceed the excess (if any) of— 
(A)$100,000, over 
(B)the sum of— 
(i)the aggregate amounts treated as qualified Hurricane Wilma distributions received by such individual for all prior taxable years, and 
(ii)the aggregate amounts treated as qualified Hurricane Katrina distributions (as defined in section 101 of the Katrina Emergency Relief Act of 2005) received by such individual for such taxable year and all prior taxable years. 
(2)Treatment of plan distributionsIf a distribution to an individual would (without regard to paragraph (1)) be a qualified Hurricane Wilma distribution, a plan shall not be treated as violating any requirement of the Internal Revenue Code of 1986 merely because the plan treats such distribution as a qualified Hurricane Wilma distribution, unless the aggregate amount of such distributions and qualified Hurricane Katrina distributions (as defined in section 101 of the Katrina Emergency Tax Relief Act of 2005) from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $100,000. 
(3)Controlled groupFor purposes of paragraph (2), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of such Code. 
(c)Amount Distributed May Be Repaid 
(1)In generalAny individual who receives a qualified Hurricane Wilma distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make one or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16) of such Code, as the case may be. 
(2)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of such Code, if a contribution is made pursuant to paragraph (1) with respect to a qualified Hurricane Wilma distribution from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the qualified Hurricane Wilma distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution. 
(3)Treatment of repayments for distributions from IRAsFor purposes of such Code, if a contribution is made pursuant to paragraph (1) with respect to a qualified Hurricane Wilma distribution from an individual retirement plan (as defined by section 7701(a)(37) of such Code), then, to the extent of the amount of the contribution, the qualified Hurricane Wilma distribution shall be treated as a distribution described in section 408(d)(3) of such Code and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution. 
(d)DefinitionsFor purposes of this section— 
(1)Qualified hurricane Wilma distributionExcept as provided in subsection (b), the term qualified Hurricane Wilma distribution means any distribution from an eligible retirement plan made on or after October 23, 2005, and before January 1, 2007, to an individual whose principal place of abode on October 23, 2005, is located in the Hurricane Wilma disaster area and who has sustained an economic loss by reason of Hurricane Wilma. 
(2)Eligible retirement planThe term eligible retirement plan shall have the meaning given such term by section 402(c)(8)(B) of such Code. 
(e)Income inclusion spread over 3 year period for qualified Hurricane Wilma distributions 
(1)In generalIn the case of any qualified Hurricane Wilma distribution, unless the taxpayer elects not to have this subsection apply for any taxable year, any amount required to be included in gross income for such taxable year shall be so included ratably over the 3-taxable year period beginning with such taxable year. 
(2)Special ruleFor purposes of paragraph (1), rules similar to the rules of subparagraph (E) of section 408A(d)(3) of such Code shall apply. 
(f)Special rules 
(1)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of such Code, qualified Hurricane Wilma distributions shall not be treated as eligible rollover distributions. 
(2)Qualified Hurricane Wilma distributions treated as meeting plan distribution requirementsFor purposes of such Code, a qualified Hurricane Wilma distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A) of such Code. 
102.Recontributions of withdrawals for home purchases cancelled due to Hurricane Wilma 
(a)Recontributions 
(1)In generalAny individual who received a qualified distribution may, during the period beginning on October 23, 2005, and ending on February 28, 2006, make one or more contributions in an aggregate amount not to exceed the amount of such qualified distribution to an eligible retirement plan (as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986) of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3) of such Code, as the case may be. 
(2)Treatment of repaymentsRules similar to the rules of paragraphs (2) and (3) of section 101(c) of this Act shall apply for purposes of this section. 
(b)Qualified Distribution DefinedFor purposes of this section, the term qualified distribution means any distribution— 
(1)described in section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to the extent such distribution relates to financial hardship), 403(b)(11)(B), or 72(t)(2)(F) of such Code, 
(2)received after February 28, 2005, and before October 24, 2005, and 
(3)which was to be used to purchase or construct a principal residence in the Hurricane Wilma disaster area, but which was not so purchased or constructed on account of Hurricane Wilma. 
(c)Coordination with recontributions due to Hurricane KatrinaIn the case of any distribution which is a qualified distribution under this section and under section 102 of the Katrina Emergency Tax Relief Act of 2005, the amount of the contributions that may be made under paragraph (1) with respect to such distribution shall be reduced by the amount of any contributions taking into account section 102 of such Act. 
103.Loans from qualified plans for relief relating to Hurricane Wilma 
(a)Increase in limit on loans not treated as distributionsIn the case of any loan from a qualified employer plan (as defined under section 72(p)(4) of the Internal Revenue Code of 1986) to a qualified individual made after the date of enactment of this Act and before January 1, 2007— 
(1)clause (i) of section 72(p)(2)(A) of such Code shall be applied by substituting $100,000 for $50,000, and 
(2)clause (ii) of such section shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan. 
(b)Delay of repaymentIn the case of a qualified individual with an outstanding loan on or after October 23, 2005, from a qualified employer plan (as defined in section 72(p)(4) of such Code)— 
(1)if the due date pursuant to subparagraph (B) or (C) of section 72(p)(2) of such Code for any repayment with respect to such loan occurs during the period beginning on October 23, 2005, and ending on December 31, 2006, such due date shall be delayed for 1 year, 
(2)any subsequent repayments with respect to any such loan shall be appropriately adjusted to reflect the delay in the due date under paragraph (1) and any interest accruing during such delay, and 
(3)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of section 72(p)(2) of such Code, the period described in paragraph (1) shall be disregarded. 
(c)Qualified individualFor purposes of this section, the term qualified individual means an individual whose principal place of abode on October 23, 2005, is located in the Hurricane Wilma disaster area and who has sustained an economic loss by reason of Hurricane Wilma. 
104.Provisions relating to plan amendments 
(a)In generalIf this section applies to any amendment to any plan or annuity contract, such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in subsection (b)(2)(A). 
(b)Amendments to which section applies 
(1)In generalThis section shall apply to any amendment to any plan or annuity contract which is made— 
(A)pursuant to any amendment made by this title, or pursuant to any regulation issued by the Secretary of the Treasury or the Secretary of Labor under this title, and 
(B)on or before the last day of the first plan year beginning on or after January 1, 2007, or such later date as the Secretary of the Treasury may prescribe.In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986), subparagraph (B) shall be applied by substituting the date which is 2 years after the date otherwise applied under subparagraph (B). 
(2)ConditionsThis section shall not apply to any amendment unless— 
(A)during the period— 
(i)beginning on the date the legislative or regulatory amendment described in paragraph (1)(A) takes effect (or in the case of a plan or contract amendment not required by such legislative or regulatory amendment, the effective date specified by the plan), and 
(ii)ending on the date described in paragraph (1)(B) (or, if earlier, the date the plan or contract amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect; and 
(B)such plan or contract amendment applies retroactively for such period. 
IICharitable giving incentives 
201.Temporary suspension of limitations on charitable contributionsFor purposes of section 301 of the Katrina Emergency Tax Relief Act of 2005, a charitable contribution (as defined in section 170(c) of the Internal Revenue Code of 1986) paid by a corporation for relief efforts related to Hurricane Wilma shall be treated as though such contribution were paid for relief efforts related to Hurricane Katrina. 
202.Increase in standard mileage rate for charitable use of vehiclesNotwithstanding section 170(i) of the Internal Revenue Code of 1986, for purposes of computing the deduction under section 170 of such Code for use of a vehicle described in subsection (f)(12)(E)(i) of such section for provision of relief related to Hurricane Wilma during the period beginning on October 23, 2005, and ending on December 31, 2006, the standard mileage rate shall be 70 percent of the standard mileage rate in effect under section 162(a) of such Code at the time of such use. Any increase under this section shall be rounded to the next highest cent. 
203.Mileage reimbursements to charitable volunteers excluded from gross income 
(a)In generalFor purposes of the Internal Revenue Code of 1986, gross income of an individual for taxable years ending on or after October 23, 2005, does not include amounts received, from an organization described in section 170(c) of such Code, as reimbursement of operating expenses with respect to use of a passenger automobile for the benefit of such organization in connection with providing relief relating to Hurricane Wilma during the period beginning on October 23, 2005, and ending on December 31, 2006. The preceding sentence shall apply only to the extent that the expenses which are reimbursed would be deductible under chapter 1 of such Code if section 274(d) of such Code were applied— 
(1)by using the standard business mileage rate in effect under section 162(a) of such Code at the time of such use, and 
(2)as if the individual were an employee of an organization not described in section 170(c) of such Code. 
(b)Application to volunteer services onlySubsection (a) shall not apply with respect to any expenses relating to the performance of services for compensation. 
(c)No double benefitNo deduction or credit shall be allowed under any other provision of such Code with respect to the expenses excludable from gross income under subsection (a). 
IIIAdditional tax relief provisions 
301.Suspension of certain limitations on personal casualty lossesParagraphs (1) and (2)(A) of section 165(h) of the Internal Revenue Code of 1986 shall not apply to losses described in section 165(c)(3) of such Code which arise in the Hurricane Wilma disaster area on or after October 23, 2005, and which are attributable to Hurricane Wilma. In the case of any other losses, section 165(h)(2)(A) of such Code shall be applied without regard to the losses referred to in the preceding sentence. 
302.Extension of replacement period for nonrecognition of gain for property located in Hurricane Wilma disaster areaClause (i) of section 1033(a)(2)(B) of the Internal Revenue Code of 1986 shall be applied by substituting 5 years for 2 years with respect to property in the Hurricane Wilma disaster area which is compulsorily or involuntarily converted on or after October 23, 2005, by reason of Hurricane Wilma, but only if substantially all of the use of the replacement property is in such area.  
IVEmergency requirement 
401.Emergency requirementAny provision of this Act causing an effect on receipts, budget authority, or outlays is designated as an emergency requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress). 
 
